 

Exhibit 10.1

 

OPTION CANCELLATION AND RELEASE AGREEMENT

 

This OPTION CANCELLATION AND RELEASE AGREEMENT (this “Agreement”) is entered
into by and between NanoVibronix, Inc., a Delaware corporation (the “Company”),
and Brian Murphy (the “Participant”), effective as of November 2, 2020 (the
“Effective Date”). Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Plan (defined below).

 

WHEREAS, the Company currently sponsors and maintains the NanoVibronix, Inc.
2014 Long- Term Incentive Plan (the “Plan”);

 

WHEREAS, pursuant to the terms of a Nonqualified / Incentive Stock Option
Agreement, dated as detailed in Exhibit 1, by and between the Participant and
the Company (the “Award Agreement”), the Company granted the Participant an
award under the Plan of stock options and Option Prices as detailed in Appendix
(the “Options”);

 

WHEREAS, as of the Effective Date, the Option Price is significantly higher than
the current Fair Market Value of a share of Common Stock, such that the net
value of the Options to the Participant is

$0.00;

 

WHEREAS, in exchange for the Payment (defined below), the Company and the
Participant mutually desire to cancel the Participant’s interests as to all of
the Options (collectively, the “Underwater Options”), effective as of the
Effective Date, so that on and after the Effective Date, the Award Agreement and
the Participant’s interests as to the Underwater Options shall be cancelled,
terminated, and of no further force or effect.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties to this Agreement agree as follows:

 

CANCELLATION OF OPTIONS

 

1.1 Cancellation of Options. In exchange for the consideration described in
Section1.2 below, the Participant hereby agrees that the Award Agreement and his
interests in the Underwater Options shall be cancelled, terminated, and of no
further force or effect, effective as of the Effective Date, and that neither
the Company nor the Participant shall have any further rights or obligations
with respect to the Award Agreement, the Underwater Options, or with respect to
which any shares of Common Stock that could have been acquired upon vesting and
exercise of the Underwater Options.

 

1.2 Payment. In exchange for the Participant’s agreement to cancel the Award
Agreement, the Underwater Options, and any other rights, obligations, and
liabilities of the Company granting the Participant the opportunity to acquire
shares of Common Stock or other ownership interests of the Company in connection
with the Underwater Options, and the release of claims set forth in Section 1.3
below, the Company agrees to pay the Participant $1.00, less all applicable
withholdings and deductions, on the Company’s first regularly scheduled payroll
date following the Effective Date (the “Payment”).

 

 

 

 

1.3 Release. In consideration of the Payment described in Section 1.2 above,
effective as of the Effective Date, the Participant, for the Participant and the
Participant’s successors and assigns forever, does hereby knowingly,
voluntarily, unconditionally, and irrevocably compromise, settle, remise,
acquit, waive, and fully and forever release and discharge the Company and its
respective successors, assigns, parents, divisions, subsidiaries, and
affiliates, and its present and former officers, directors, employees, and
agents (collectively, the “Released Parties”) from any and all claims,
counterclaims, set-offs, debts, demands, obligations, remedies, rights, suits,
damages, liabilities, sanctions, costs, attorneys’ fees, losses, debts, and
expenses of any nature arising from or in connection with any rights to acquire
securities of the Company pursuant to the Award Agreement or the Underwater
Options (collectively, the “Releaser’s Claims”), whether now known or unknown,
or suspected or claimed, whether arising under common law, in equity, or under
statute, which the Participant or the Participant’s successors or assigns ever
had, now have, or in the future may claim to have against the Released Parties
and which may have arisen at any time on or prior to the date hereof, provided
that this Section 1.3 shall not apply to any of the obligations or liabilities
of the Released Parties arising under or in connection with this Agreement. The
Participant covenants and agrees never to commence, voluntarily aid in any way,
prosecute, or cause to be commenced or prosecuted against the Released Parties
any action or other proceeding based on any of the released Releaser’s Claims
which may have arisen at any time on or prior to the date hereof.

 

1.4 Further Assurances. Each party to this Agreement agrees that it will perform
all such further acts and execute and deliver all such further documents as may
be reasonably required in connection with the consummation of the transactions
contemplated hereby in accordance with the terms of this Agreement.

 

1.5 Representations and Warranties. The Participant hereby represents and
warrants to the Company that: (a) there are no restrictions on the cancellation
of the Award Agreement or the Underwater Options, (b) the Participant has full
power and authority to enter into and perform this Agreement and to carry out
the transactions contemplated hereby, (c) the Participant has not assigned any
rights related to the Award Agreement, the Underwater Options, or Releaser’s
Claims to any other person or entity prior to Participant signing this
Agreement; and (d) this Agreement constitutes the legal, valid, and binding
obligation of the Participant, enforceable against the Participant in accordance
with its terms. The Participant has read and understood this Agreement and is
entering into it voluntarily. The Participant agrees that this Agreement
provides good and valuable consideration for the Participant’s agreements
contained herein.

 

MISCELLANEOUS

 

2.1 Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

2.2 Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

2.3 Parties Bound. The terms, provisions, representations, warranties,
covenants, and agreements that are contained in this Agreement shall apply to,
be binding upon, and inure to the benefit of the parties and their respective
heirs, executors, administrators, legal representatives, and permitted
successors and assigns.

 

2

 

 

2.4 Execution. This Agreement may be executed in two or more counterparts
(including by facsimile or portable document format (“.pdf”) counterparts), all
of which taken together shall constitute one instrument. The exchange of copies
of this Agreement and of signature pages by facsimile or .pdf transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original agreement for all purposes. Signatures
of the parties transmitted by facsimile or .pdf shall be deemed to be their
original signatures for any purpose whatsoever.

 

2.5 Entire Agreement. This Agreement contains the entire understanding of the
parties to this Agreement with respect to the subject matter contained in this
Agreement. This Agreement supersedes all prior agreements and understandings
among the parties with respect to such subject matter, including, without
limitation, the Award Agreement. In entering into this Agreement, the
Participant has not relied on any representations by any of the Released
Parties, except as expressly contained in this Agreement. Rather, the
Participant has relied on his own judgment in entering into this Agreement.

 

2.6 Law Governing; Venue. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of the laws of the State of Delaware that
might refer the governance, construction, or interpretation of this Agreement to
the laws of another state).

 

2.7 Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address he most
recently provided to the Company.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

3

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement as of the
date above.

 

  NANOVIBRONIX, INC.         By: /s/ Stephen Brown   Name: Stephen Brown  
Title: Chief Financial Officer         THE PARTICIPANT         By: /s/ Brian
Murphy   Name: Brian Murphy

 

Signature Page to

Option Cancellation and Release Agreement

 

4

 

 

EXHIBIT 1

 

Outstanding Stock Options

 

Name  Options granted   Exercise price   Grant date BRIAN MURPHY           
Brian Murphy   183,359   $6.00   11/14/2016 Brian Murphy   75,000   $4.75  
8/14/2018 TOTAL   258,359         

 

5

 